UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-31639 INTERAMERICAN GAMING, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0436364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3565 King Road, Suite 102 King City, Ontario, Canada L7B 1M3 905-833-9846 (Address of Principal Executive Offices) (Registrant’s Telephone No., including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.00001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $364,556 as of March 31, 2010 based on the last sale ($0.01 per share) reported on the OTC Bulletin Board as of that date. Solely for purposes of this calculation, the term “affiliate” refers to all directors and executive officers of the registrant and all stockholders beneficially owning more than 5% of the registrant’s common stock. As of February 19, 2013, the number of shares outstanding of the registrant’s Common Stock was 169,944,901 shares. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into Part III of the Annual Report on Form 10-K:None Explanatory Note InterAmerican Gaming, Inc. (the “Company”) is filing this Annual Report on Form 10-K for the period ended September 30, 2010 as part of a process by which the Company intends to remediate a number of delinquent periodic reports which were not filed by the Company for the fiscal periods ending March 31, 2010 until the present. It is the Company’s intention to remediate and file all of its delinquent periodic filings with the U.S. Securities and Exchange Commission as soon as reasonably possible. PART I ITEM 1. BUSINESS History The Company was incorporated on September 2, 1999 in the State of Nevada as LMC Capital Corp. and was organized for the purpose of creating a corporate vehicle to locate and acquire an operating business.On December 12, 2001, the Company changed its name to K-Tronik International Corp. ("KTI"). On June 13, 2006, KTI announced it would implement a new corporate strategy focusing on horseracing track development opportunities.An agreement was signed on June 19, 2006 to buy exclusive rights for a racetrack and casino (racino) development opportunity in Saskatchewan, Canada.As part of the new strategy the Company incorporated 6584292 Canada Inc. under which it would operate the new development opportunity.On July 5, 2006, KTI changed its name to Racino Royale, Inc. to reflect its intention to engage in the business of owning or leasing race-courses and/or conduct horse-races. On January 28, 2008, the Company acquired all of the issued and outstanding shares ofInterAmerican Gaming Corp. (“InterAmerican”) a private casino management company focused on Latin America. InterAmerican provides experience in the Latin American gaming markets with specialization in implementing technology, systems and marketing programs. The Company is pursuing acquisitions of existing operations as well as developing casino projects with hotel and resort partners. On June 19, 2008, the Company formed a new subsidiary called IAG Peru S.A.C. (“IAG Peru”) to begin to organize the development of certain Peruvian opportunities. IAG Peru is 99% owned by InterAmerican Operations Inc. and 1% by InterAmerican Gaming, Inc. On October 20, 2008, Racino Royale, Inc. changed its name to InterAmerican Gaming, Inc. to better reflect its business direction, to invest in Latin American horseracing and gaming opportunities. During the 2008 fiscal year, the Company was reorganized to begin developing international gaming operations. The Company leased video lottery terminal slot machines from a related party and began deploying the assets in non-owned gaming locations. In 2009, the Company installed slot machines at Fantasy Club Del Peru SA (“Fantasy”) locations, operating under various brands throughout the country: “Slot City” in Chiclayo, “Colibri Dorado” in Chincha and “Monos Dorados” in Huacho and Huaral. During fiscal 2010, the Company made the decision to step back from gaming operations.During the second quarter the Company began moving the slot machines into storage and by the end of the third quarter the Company no longer had machines installed in any casinos. Recent Developments On August 30, 2010, the Company entered into a settlement agreement with the related party, by virtue of common officers and directors, which held the lease on the slot machines resulting in the disposition of the assets and liabilities associated with the gaming operations. On July 7, 2011, the Company entered into a letter of intent with Baron Group Ventures ("BGV") to acquire an 80.1% interest in NowPhit Operations Inc. (“NowPhit”). On October 3, 2011, the Company entered into a settlement agreement with Gamecorp Ltd. (“Gamecorp”) a related party by virtue of common officers and directors, in which the Company transferred 10,000,000 of its common shares and 100% of its shares of IAG Peru to extinguish $457,875 in liabilities. On October 3, 2011, the Company executed a share exchange agreement with NowPhit and its shareholders (the “share exchange”) pursuant to which the Company purchased 80.1% of NowPhit in exchange for 77,800,000 of the Company’s common shares valued at $240,000. 2 On October 21, 2011 the Company settled amounts of $106,262 owing to directors, officers and consultants with 2,500,000 common shares. In conjunction with the signing of the Share Exchange, all of the directors and officers of IAG, excluding J. Graham Simmonds, resigned and were replaced by nominees of BGV. As of October 3, 2011, the Board of Directors of IAG were made up of J. Graham Simmonds, Gary Schwartz, and Marc Askenasi. Officers of the Company are now as follows: Marc Askenasi President & Chief Executive Officer J. Graham Simmonds Chairman & Interim Chief Financial Officer On January 17, 2012, the Company appointed Henry J. Kloepper and Gerald Goldberg to its Board of Directors. On January 30, 2012, NowPhit changed its name to SoFit Mobile Inc. (“SoFit”), short for Social Fitness, as it was determined to better reflect the business of the Company’s subsidiary. On April 17, 2012, the Company closed an equity financing of $400,000 at a price of $0.02 per share for a total issuance of 20,000,000 shares.The equity financing was completed on a non-brokered basis and no warrants or options were issued. The proceeds of the financing are being used to advance the Company's SoFit platform and for general corporate purposes. On June 13, 2012, the Company closed its second equity financing of $225,000 at a price of $0.03 per share for a total issuance of 7,500,000 shares. The equity financing was completed on a non-brokered basis and no warrants or options were issued. The proceeds of the financing were being used to complete commercialization of the SoFit platform, to execute SoFit’s summer 2012 launch strategy, and for general corporate purposes to update IAG’s financial reporting and accounting. On September 30, 2012, the Company settled $4,000 in accounts payable, owing to unrelated parties with 133,333 common shares of the Company.These shares have not yet been issued. On September 30, 2012, the Company entered into a settlement agreement with a former consultant to settle fees and expenses in the amount of $16,445 with 774,710 common shares of the Company. These shares have not yet been issued. On October 11, 2012, Mr. John Ryan was appointed to the Board of Directors. On October 31, 2012, two consultants of the Company exercised their options, purchasing 1,750,000 common shares and 1,442, 222 common shares at $0.02 and $0.03 respectively. These shares have not yet been issued. SoFit products include integrated mobile applications and complementary wireless devices that enable athletes to track, train, and compete with each other in real-time via the SoFit platform. Athletes can earn virtual rewards, such as trophies and medals, as well as real-life rewards, such as location-based coupons and special offers. The SoFit platform also features a charity and event function that allows athletes to raise donations for a charity of their choice and remotely compete in athletic events from anywhere around the world in real-time.The SoFit mobile applications were launched in July 2012. Employees As of the date of this report, the Company has 6 employees, including our current officers, and independent contractors. 3 ITEM 1A. RISK FACTORS In addition to other information in this Current Report, the following risk factors should be carefully considered in evaluating our business because such factors may have a significant impact on our business, operating results, liquidity and financial condition. As a result of the risk factors set forth below, actual results could differ materially from those projected in any forward-looking statements. Additional risks and uncertainties not presently known to us, or that we currently consider to be immaterial, may also impact our business, operating results, liquidity and financial condition. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, the trading price of our securities could decline, and you may lose all or part of your investment. Dependence on our management, without whose services, the Company's business operations could cease. At this time, our management is wholly responsible for the development and execution of our business plan. Our management is under no contractual obligation to remain employed by us, although they have no present intent to leave. If our management should choose to leave us for any reason before we have hired additional personnel our operations may fail. Even if we are able to find additional personnel, it is uncertain whether we could find qualified management who could develop our business along the lines described herein or would be willing to work for compensation the Company could afford. Without such management, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Lack of additional working capital may cause curtailment of any expansion plans while the raising of capital through a sale of equity securities would dilute existing shareholders' percentage of ownership. Our available capital resources may not be adequate to fund our working capital requirements. Any shortage of capital could affect our ability to fund our working capital requirements to sustain operations. If we require additional capital, funds may not be available on acceptable terms, if at all. In addition, if we raise additional capital through the sale of equity or convertible debt securities, the issuance of these securities could dilute existing shareholders. If funds are not available, we could be placed in the position of having to cease all operations. We do not presently have a traditional credit facility with a financial institution. This absence may adversely affect our operations. We do not presently have a traditional credit facility with a financial institution. The absence of a traditional credit facility with a financial institution could adversely impact our operations. If adequate funds are not otherwise available, we may be required to delay, scale back or eliminate portions of our operations. Without such credit facilities, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. We are subject to compliance with securities law, which exposes us to potential liabilities, including potential rescission rights. We have offered and sold our common stock to investors pursuant to certain exemptions from the registration requirements of the Securities Act of 1933, as well as those of various state securities laws. The basis for relying on such exemptions is factual; that is, the applicability of such exemptions depends upon our conduct and that of those persons contacting prospective investors and making the offering. We have not received a legal opinion to the effect that any of our prior offerings were exempt from registration under any federal or state law. Instead, we have relied upon the operative facts as the basis for such exemptions, including information provided by investors themselves. If any prior offering did not qualify for such exemption, an investor would have the right to rescind its purchase of the securities if it so desired. It is possible that if an investor should seek rescission, such investor would succeed. A similar situation prevails under state law in those states where the securities may be offered without registration in reliance on the partial preemption from the registration or qualification provisions of such state statutes under the National Securities Markets Improvement Act of 1996. If investors were successful in seeking rescission, we would face severe financial demands that could adversely affect our business and operations. Additionally, if we did not in fact qualify for the exemptions upon which it has relied, we may become subject to significant fines and penalties imposed by the SEC and state securities agencies. We may not have adequate internal accounting controls. While we have certain internal procedures in our budgeting, forecasting and in the management and allocation of funds, our internal controls may not be adequate. We are constantly striving to improve our internal accounting controls. While we believe that our internal controls are adequate for our current level of operations, we believe that we may need to employ additional accounting staff as our operations ramp up. If, in the future, we do not have adequate internal accounting controls, we may not be able to appropriately budget, forecast and manage our funds, we may also be unable to prepare accurate accounts on a timely basis to meet our continuing financial reporting obligations and we may not be able to satisfy our obligations under US securities laws. 4 Our common stock is subject to the Penny Stock Regulations. Once it commences trading (if ever) our common stock could be subject to the SEC's "penny stock" rules to the extent that the price remains less than $5.00. Those rules, which require delivery of a schedule explaining the penny stock market and the associated risks before any sale, may further limit your ability to sell your shares. The SEC has adopted regulations which generally define "penny stock" to be an equity security that has a market price of less than $5.00 per share. Our common stock currently has no "market price" and when and if a trading market develops, may fall within the definition of penny stock and subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000, or annual incomes exceeding $200,000 or $300,000, together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's prior written consent to the transaction. Additionally, for any transaction, other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealers presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the `penny stock` rules may restrict the ability of broker-dealers to sell our common stock and may affect the ability of investors to sell their common stock in the secondary market. Our common stock is illiquid and may in the future be subject to price volatility unrelated to our operations. Our common stock has no market price and, if and when a market price is established, could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. Sales of substantial amounts of common stock, or the perception that such sales could occur, could adversely affect the market price of our common stock (if and when a market price is established) and could impair our ability to raise capital through the sale of our equity securities. We have not voluntarily implemented various corporate governance measures, in the absence of which, shareholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or the Nasdaq Stock Market, on which their securities are listed. Among the corporate governance measures that are required under the rules of national securities exchanges are those that address board of directors' independence, audit committee oversight, and the adoption of a code of ethics. We have not yet adopted any of these corporate governance measures and, since our securities are not yet listed on a national securities exchange, we are not required to do so. It is possible that if we were to adopt some or all of these corporate governance measures, stockholders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. DESCRIPTION OF PROPERTY Our executive offices are located at 3565 King Road, Suite 102, King City, Ontario, Canada, L7B 1M3 (tel. 905-833-9845, fax 905-833-9847).The Company does not pay rent for the use of these facilities. ITEM 3. LEGAL PROCEEDINGS On December 18, 2009, the Company’s wholly owned subsidiary IAG Peru S.A.C. was served a labor claim for $78,750 (plus expenses) by a former general manager.The claim is for unpaid consulting fees, other stock based compensation, bonuses, vacation pay and other employee benefits.The dispute involves the start date of employment and the Company believes it has fully accrued for the potential loss in the normal course during fiscal 2009.The amount is recorded in accounts payable on the balance sheet. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Our Common Stock currently is listed for trading on the OTC Pink Sheets under the symbol "IAGM."The table below sets forth the reported high and low bid prices for the periods indicated.The bid prices shown reflect quotations between dealers, without adjustment for markups, markdowns or commissions, and may not represent actual transactions in our common stock. 2: High Low 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2: High Low 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter At February 19, 2013, the closing bid price of our Common Stock was $0.022 per share. There is currently only a limited public market for our common stock on the OTC Bulletin Board, and no assurance can be given that such a market will develop or that a stockholder will ever be able to liquidate his investment without considerable delay, if at all.If such a market should develop, the price may be highly volatile.Unless and until our common shares are quoted on the NASDAQ system or listed on a national securities exchange, it is likely that the common shares will be defined as "penny stocks" under the Exchange Act and SEC rules thereunder.The Exchange Act and penny stock rules generally impose additional sales practice and disclosure requirements upon broker-dealers who sell penny stocks to persons other than certain "accredited investors" (generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse) or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, the broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale.In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the SEC.So long as InterAmerican Gaming, Inc. common shares are considered "penny stocks", many brokers will be reluctant or will refuse to effect transactions in InterAmerican Gaming, Inc.’s shares, and many lending institutions will not permit the use of penny stocks as collateral for any loans. (b)As of September 30, 2010, there were 97 stockholders of record of our common stock, including 79 beneficial holders. 6 (c)The Company did not pay any dividends on its Common Stock during the two years ended September 30, 2010 and September 30, 2009.Pursuant to the laws of the State of Nevada, a corporation may not issue a distribution if, after giving its effect, the corporation would not be able to pay its debts as they became due in the usual course of business, or such corporation's total assets would be less than the sum of their total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.As a result, management does not foresee that we will have the ability to pay a dividend on our Common Stock in the near future.See "Part II, Item 8, Financial Statements." (d)At September 30, 2010, there were no outstanding options to purchase, or securities convertible into our common stock although the shareholders at a meeting held on July 14, 2008 approved an Incentive Stock Option Plan (under which no options have yet been granted) which would allow the Company to grant up to 7,500,000 incentive stock options to directors and employees at the board of directors’ discretion. ITEM 6. SELECTED FINANCIAL DATA Not applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein.In connection with, and because we desire to take advantage of, the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission.Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on our behalf.We disclaim any obligation to update forward looking statements. Overview The Company’s focus in fiscal 2009 was on gaming opportunities in Latin America.On January 28, 2008, the Company acquired all of the issued and outstanding InterAmerican Gaming Corp., a private casino management company focused on Latin America.The InterAmerican acquisition provided the Company with the experience in Latin American gaming markets to pursue acquisitions of existing operations as well as develop projects with hotel and casino projects. On August 30, 2010, the Company entered into a settlement agreement with the related party which held the lease on the slot machines resulting in the disposition of the assets and liabilities associated with the gaming operations.As a result, the Company classified IAG Peru as discontinued operations for the year ended September 30, 2010.The comparative figures for 2009 have been reclassified also to reflect the same treatment. RESULTS OF OPERATION Comparison of Results of Operations for the Fiscal Years Ended September 30, 2010 and 2009. During the year ended September 30, 2010 the Company recorded a net loss of $548,320 compared to a net loss of $2,019,339 in 2009. Continuing Operations The Company had no revenues from continuing operations for the years ended September 30, 2010 and September 30, 2009. 7 Total expenses during the year ended September 30, 2010 were $163,204 compared to $1,944,812 during the year ended September 30, 2009. Management fees to related parties were $88,540 in the current fiscal year and $237,674 in the prior fiscal year. Current fiscal year’s management fees include payments made for the services of the Company’s officers. Professional fees totaled $26,817 in fiscal 2010 compared to $50,906 during fiscal 2009. Professional fees primarily include audit and accounting services costs.Management fees to related parties and professional fees year over year have decreased by $149,134 and $24,089 respectively.General and administrative expenses decreased $392,969 from $427,267 during fiscal 2009 to $34,298 in fiscal 2010.General and administrative costs for 2010 included: consulting fees of $10,000, director’s fees of $29,009, the cancellation of a $(20,000) tax penalty and miscellaneous costs of $15,289.The overall lower costs in fiscal 2010 are the result of decreased business activity in relation to the Company’s exit from the Latin American gaming market. Gate To Wire Solutions Inc. (a related party by virtue of common officers and directors) was indebted to the Company in the amount of $13,549.During fiscal 2010, management determined the amount to be impaired as substantial doubt exists as to the collectability of the amount.The Company provided for a loss in the full amount due. On January 28, 2008, the Company acquired intangible assets, valued at $1,228,965, representing purchased management agreements or contracts associated with gaming business opportunities in Latin America.The agreements which at the time of acquisition were in the form of letters of intent to manage: the redevelopment of a slot machine gaming venue at a horseracing enterprise in Latin America, to redesign and improve horseracing simulcasting operations and other related gaming related ventures. In December 2009, as a result of due diligence on the proposed transaction, the Company and Signature Gaming Management Peru, S.A.C. (“SGM”) mutually agreed to terminate the letter of intent.As a result, the Company has recorded an impairment to intangible assets of $1,228,965. The Company recorded a foreign currency loss of $20,672 for fiscal 2010 and of $43,392 for the comparative period in fiscal 2009. As a result, the Company had a net loss of ($183,995) from continuing operations during the twelve month period ended September 30, 2010, (approximately $0.003 per share) compared to a net loss of ($1,988,454) in the same period ended September 30, 2009(approximately $0.030 per share). The Company expects the operating losses to continue until breakeven operations are achieved under the new business’ opportunities. Additional financing will be required in order to fund operating losses. Discontinued Operations Beginning in fiscal 2009, the Company began to generate revenues from slot machine operations in Latin America.Slot machines were initially deployed in Lima, Peru but were subsequently moved to the provinces of Peru (Chiclayo, Huacho, and Huaral) where the financial performance improved. The Company generated $74,353 in revenues during the year ended September 30, 2010 compared to $134,289 during the comparative period in the prior year.Operations of IAG Peru S.A.C. were wound down during fiscal 2010. Total costs and expenses during the year ended September 30, 2010 were $102,048 compared to $108,418 during the year ended September 30, 2009.Costs and expenses for fiscal 2010 consist of Gaming taxes of $12,839, professional fees of $48,435, depreciation of $19,648 and miscellaneous costs of $21,126. During fiscal 2010, the Company recorded an impairment to assets of $279,922.On January 1, 2010, the Company classified office equipment impaired in the amount of $3,915 as it was being held by the former general manager of IAG Peru with whom the Company was involved in a labor dispute.Management also determined that the equipment under capital lease was impaired and as such wrote down their value recording a loss of $273,322.At September 30, 2010, the Company no longer had access to its bank account in Peru.As a result, the Company wrote off the last known account balance of $2,685. During the period ended September 30, 2010, the Company recorded interest expense of $56,707 and $56,756 in fiscal 2009 in relation to the capital lease of gaming equipment. As a result, we had a net loss of ($364,325) from discontinued operations during the twelve month period ended September 30, 2010, (approximately $0.005 per share) compared to a net loss of ($30,885) in the same period ended September 30, 2009(approximately $0.000 per share). 8 LIQUIDITY AND CAPITAL RESOURCES The Company’s total assets decreased from $423,705 at September 30, 2009 to $30 at September 30, 2010. Assets at September 30, 2010 consisted of cash and cash equivalents of $30. The Company’s total liabilities decreased from $1,273,740 at September 30, 2009 to $867,700 at September 30, 2010. Due to related parties balance decreased from $690,910 at September 30, 2009 to $618,460 at September 30, 2010. Due to related party amounts do not have specific repayment terms and it is expected that these amounts will be repaid as the financial position of the Company improves. Accounts payable decreased from $216,382 at the beginning of 2010 to $197,562 at the end of the year.Accrued liabilities decreased from $24,915 at September 30, 2009 to $20,000 at September 30, 2010.Liabilities of $31,678 were classified to discontinued operations and consisted of accounts payable of $3,500 and accrued liabilities of $28,178. The stockholders’ deficit increased from $850,035 at September 30, 2009 to $867,670 at September 30, 2010.The change in deficit is attributable to: 1. A settlement with a former director in which he forgave $36,081 in unpaid director fees owing to him from the Company.This transaction was treated as a capital contribution and therefore resulted in an increase to additional paid in capital. 2. A settlement with a former officer of the Company in which he forgave $48,300 in unpaid consulting fees owing to him.This transaction was treated as a capital contribution and therefore resulted in an increase to additional paid in capital. 3. A settlement with Grandvue, a related party by virtue of common officers and directors and the holder of the Company’s capital lease.Grandvue was owed $476,784 in advances, inter-company loans, lease payments and interest for financing provided on the slot machines being operated by IAG Peru.As full settlement of this amount, the Company transferred to Grandvue, assets valued at $56,511 consisting of all of the slot machine assets and all receivables due from slot machine rental and revenue sharing.Grandvue also agreed to assume the outstanding gaming tax liability of $26,031 owed by the Company.This transaction resulted in a gain of $446,304 which was treated as a capital contribution and therefore resulted in an increase to additional paid in capital. 4. A $548,320 loss for the year. At September 30, 2010, the Company had a working capital deficit of $867,670.The Company had cash balances of $30 at September 30, 2010 and is largely reliant upon the ability to arrange equity or debt private placements to pay expenses as incurred.In addition to normal accounts payable of $197,562, the Company owes related companies $618,460 without specific repayment terms. During the fiscal year ended September 30, 2010, the Company experienced a net increase in cash from continuing operations of $30.The Company used $177,637 in cash in operating activities from continuing operations, arising primarily from operating losses, and generated $177,667 in cash from financing activities from continuing operations, primarily from related parties. The Company experienced a net decrease in cash from discontinued operations of $15,643. Cash used in operating activities from discontinued operations totaled $39,959, cash provided by investing activities of discontinued operations totaled $54,800 and cash used in financing activities from discontinued operations totaled $30,484. Overall between continuing operations and discontinued operations the cash balances of the Company decreased by $15,613. The Company’s sources of cash have been loans or private placements of common stock. Although the Company has been successful in limited third party equity financing, thus far the development of our operations has been substantially funded by Gamecorp, the largest single shareholder of the Company. This initial financing is intended to fund operations only up to project commitment or launch stage. For further clarity, Gamecorp is generally able and willing to fund day to day operating costs, travel expenses, the costs of due diligence and third party feasibility studies.Although Gamecorp may participate in the financing of project capital costs, we expect that any material project financing will have to be assembled by the Company itself. Such financing could include straight forward senior debt, convertible debt or equity. Shareholders may experience significant dilution. 9 On October 3, 2011, the Company entered into a settlement agreement with Gamecorp in which the Company transferred 10,000,000 of its common shares and 100% of its shares of IAG Peru to extinguish $457,875 in liabilities. On October 3, 2011, the Company executed a share exchange resulting in a reverse merger with SoFit and a change of business for the Company.SoFit products include integrated mobile applications and complementary wireless devices that enable athletes to track, train, and compete with each other in real-time via the SoFit platform. Athletes can earn virtual rewards, such as trophies and medals, as well as real-life rewards, such as location-based coupons and special offers. The SoFit platform also features a charity and event function that allows athletes to raise donations for a charity of their choice and remotely compete in athletic events from anywhere around the world in real-time.Products were launched in July 2012. The Company cannot predict to what extent our current lack of liquidity and capital resources will impair our new business operations. However, the Company believes it will incur further operating losses. There is no assurance that the Company can continue as a going concern without continued funding. In the current state of development, the Company is reliant upon the continued funding by related entities. There can be no assurance that this funding will continue in the future. The Company expects it will require additional financing to cover legal, accounting, consulting, management fees and the miscellaneous costs of being a reporting company in the next fiscal year. Going concern qualification: The Company has incurred significant losses from operations for the year ended September 30, 2010, and such losses are expected to continue.In addition, we have a working capital deficit of $867,670 and an accumulated deficit of $10,499,982.The foregoing raises substantial doubt about our ability to continue as a going concern. The Company plans to seek additional capital and/or debt financing.There is no guarantee that additional capital and/or debt financing will be available when and to the extent required, or that if available, it will be available on acceptable terms.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of results of operations and financial condition are based upon the financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Management evaluates the estimates on an on-going basis, including those related to bad debts, inventories, investments, customer accounts, intangible assets, income taxes, and contingencies and litigation. Management bases its estimates on historical experience and on various other assumptions that they believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Note 2 of the “Notes to Financial Statements” includes a summary of the significant accounting policies and methods used in the preparation of the financial statements. The following is a brief description of the more significant accounting policies and methods the Company uses. Intangibles, Goodwill and Other Assets The Company regularly reviews all of its long-lived assets, including goodwill and other intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors as considered important that could trigger an impairment review include, but are not limited to, significant underperformance relative to historical or projected future operating results, significant changes in the manner of use of the acquired assets or the strategy for the Company’s overall business, and significant negative industry or economic trends. When the Company determines that an impairment review is necessary based upon the existence of one or more of the above indicators of impairment, the Company measures any impairment based on a projected discounted cash flow method using a discount rate commensurate with the risk inherent in our current business model. Significant judgment is required in the development of projected cash flows for these purposes including assumptions regarding the appropriate level of aggregation of cash flows, their term and discount rate as well as the underlying forecasts of expected future revenue and expense. To the extent that events or circumstances cause assumptions to change, charges may be required which could be material. 10 Fair Value of Financial Instruments The carrying value of advances to corporations, due to related parties, accounts payable and accrued liabilities approximates fair value because of the short maturity of these instruments. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risk arising from these financial instruments. Inflation Although our operations are influenced by general economic conditions, the Company does not believe that inflation had a material effect on our results of operations during our fiscal year ended September 30, 2010. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None 11 ITEM 8.FINANCIAL STATEMENTS INTERAMERICAN GAMING INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 (Stated In US Dollars) F-1 F-2 INTERAMERICAN GAMING, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS September 30, September 30, Current assets Cash and cash equivalents $
